



AMENDMENT NUMBER TWELVE TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER TWELVE TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 25, 2015, is entered into by and among STOCK BUILDING SUPPLY HOLDINGS,
INC., a Delaware corporation (“Parent”), each of Parent’s Subsidiaries listed on
the signature pages hereto as a borrower (such Subsidiaries are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as “Borrowers”), each of Parent’s
Subsidiaries listed on the signature pages hereto as a guarantor (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Guarantor”, and individually and collectively, jointly and
severally, as “Guarantors”), the lenders party hereto (“Lenders”), and WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company (formerly known
as Wells Fargo Foothill, LLC) (“WFCF”), as the administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”) and in light of the following:
W I T N E S S E T H
WHEREAS, Parent, Borrowers, Lenders, BANK OF AMERICA, N.A. (“BofA”), as co-lead
arranger, WFCF as co-lead arranger, and Agent are parties to that certain Credit
Agreement, dated as of June 30, 2009 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Credit Agreement;
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to accommodate Borrowers’ request.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement, as amended hereby.
2.    Amendments to Credit Agreement.
(a)    Schedule 1.1 to the Credit Agreement is hereby amended and modified by
amending and restating the following definitions, or adding (as applicable) the
following definitions, in the appropriate alphabetical order:
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Restricted
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period (other than (x) any such Capital Expenditures
financed with Permitted Indebtedness (other than




--------------------------------------------------------------------------------





Advances) and (y) the Mar Vista Permitted Capital Expenditure Amount, if any),
to (ii) Fixed Charges for such period.
“Mar Vista Acquisition” means the acquisition by one or more Borrowers of a fee
simple interest in the Mar Vista Store.
“Mar Vista Permitted Capital Expenditure Amount” means an amount equal to the
lesser of (y) the Net Cash Proceeds received by the Borrowers as consideration
for the Mar Vista Sale-Leaseback and (z) to the extent constituting a Capital
Expenditure that is not financed with Permitted Indebtedness (other than
Advances), the purchase consideration paid by a Borrower to acquire the Mar
Vista Store in the Mar Vista Acquisition.


“Mar Vista Sale-Leaseback” means the consummation of a Permitted Sale-Leaseback
Transaction with respect to the Mar Vista Store.


“Mar Vista Store” means that certain Real Property commonly known as 3860 Grand
View Boulevard, Mar Vista, County (Los Angeles County).


“Twelfth Amendment” means that certain Amendment Number Twelve to Credit
Agreement dated as of February 25, 2015, by and among Parent, Borrowers,
Guarantors, the Lenders party thereto, and Agent.
(b)    Schedule 5.2 of the Credit Agreement is hereby amended and modified by
deleting such Schedule in its entirety and inserting the Schedule attached
hereto as Exhibit A in lieu thereof.


3.    Conditions Precedent to Amendment. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment:
(a)    Agent shall have received this Amendment, duly executed and delivered by
the parties hereto.
(b)    After giving effect to this Amendment, the representations and warranties
set forth herein and in the Credit Agreement and the other Loan Documents shall
be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and complete in all material respects as of such earlier date).
(c)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing or shall result from the consummation of
the transactions contemplated herein.




--------------------------------------------------------------------------------





4.    Representations and Warranties. Each Loan Party hereby represents and
warrants to Agent for the benefit of the Lender Group and the Bank Product
Providers as follows:
(a)    The execution, delivery, and performance by it of this Amendment (i) have
been duly authorized by all necessary action of such Loan Party, and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to such Loan Party or its Subsidiaries, the Governing
Documents of such Loan Party, or any order, judgment, or decree of any court or
other Governmental Authority binding on such Loan Party, (B) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of such Loan Party except to the extent
such conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of such Loan Party, other than Permitted Liens, (D) require any approval
of such Loan Party’s interestholders or any approval or consent of any Person
under any Material Contract of such Loan Party, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change, or (C) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, except for (1) registrations, consents, approvals, notices or other
actions that have been obtained and that are still in force and effect, (2)
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Agent for filing or recordation, and (3) consents or approvals the
failure of which to obtain could not reasonably be expected to cause a Material
Adverse Change.
(b)    This Amendment has been duly executed and delivered by such Loan Party.
This Amendment is the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.
(c)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower or any Guarantor.
(d)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the date hereof and no condition exists which
constitutes a Default or Event of Default as of the date hereof.
(e)    After giving effect to this Amendment, the representations and warranties
in the Credit Agreement and the other Loan Documents are true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(f)    This Amendment has been entered into without force or duress, of the free
will of such Loan Party, and the decision of such Loan Party to enter into this
Amendment is a fully




--------------------------------------------------------------------------------





informed decision and such Loan Party is aware of all legal and other
ramifications of each such decision.
(g)    It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
5.    Payment of Costs and Fees. Borrowers agree to pay all reasonable
out-of-pocket costs and expenses of Lender Group (including, without limitation,
the reasonable fees and out-of-pocket disbursements of outside counsel to Agent
and each Lender) in connection with the preparation, negotiation, execution and
delivery of this Amendment and any documents and instruments relating hereto.
6.    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.
7.    Further Assurances. At any time upon the reasonable request of Agent, each
Loan Party shall promptly execute and deliver to Agent such Additional Documents
as Agent shall request pursuant to the Credit Agreement and the other Loan
Documents, in each case in form and substance reasonably satisfactory to Agent.
8.    Effect on Loan Documents.
(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The amendments, consents, waivers and modifications set
forth herein are limited to the specified hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
neither excuse future non-compliance with the Loan Documents nor operate as a
waiver of any Default or Event of Default, shall not operate as a consent to any
further or other matter under the Loan Documents and shall not be construed as
an indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by Borrowers remains in
the sole and absolute discretion of Agent and the Lenders.
(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring




--------------------------------------------------------------------------------





to the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “therein”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
9.    Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. Each Loan Party consents to the amendments
to the Credit Agreement set forth in this Amendment and agrees that all
Obligations owing by such Person are unconditionally owing by such Person to
Agent and the Lenders, without offset, defense, withholding, counterclaim or
deduction of any kind, nature or description whatsoever.
10.    Reaffirmation of Obligations. Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the liens and security interests heretofore granted, pursuant to and in
connection with the Security Agreement or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof. Each Loan Party hereby further does grant to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a perfected
security interest in the Collateral (as defined in the Security Agreement) in
order to secure all of its present and future Obligations.
11.    Ratification. Each Loan Party hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.
12.    Miscellaneous.
(a)    This Amendment is a Loan Document. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic image scan transmission (e.g., “PDF” or “tif” via email) shall be
equally effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.




--------------------------------------------------------------------------------





(b)    Any provision of this Amendment which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.
(d)    Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Loan Party, whether
under any rule of construction or otherwise, on the basis that this Amendment
has been drafted by any such Person. This Amendment has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.
(e)    Although each Guarantor has been informed of the matters set forth herein
and has agreed to same, such Guarantor understands that neither Agent nor any
Lender has any obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.
(f)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
(g)    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Amendment refer to this Amendment as a
whole and not to any particular provision of this Amendment. Section,
subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified. Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the satisfaction, repayment, or
payment in full of the Obligations shall mean the repayment in full in cash (or
cash collateralization in accordance with the terms of the Credit Agreement) of
all Obligations other than contingent indemnification Obligations and other than
any Bank Product Obligations that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of the Credit Agreement and the
full and final termination of any commitment to extend any financial
accommodations under the Credit Agreement and any other Loan Document. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts, and




--------------------------------------------------------------------------------





contract rights. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.
13.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


[signature pages follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers as of the date first written
above.


STOCK BUILDING SUPPLY HOLDINGS, INC.,
a Delaware corporation, as Parent and as a Guarantor
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
COLEMAN FLOOR, LLC,
a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
STOCK BUILDING SUPPLY, LLC,
a North Carolina limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
STOCK BUILDING SUPPLY OF FLORIDA, LLC,
a Florida limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
STOCK BUILDING SUPPLY MIDWEST, LLC,
a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 





--------------------------------------------------------------------------------







STOCK BUILDING SUPPLY WEST, LLC,
a Utah limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
STOCK BUILDING SUPPLY OF ARKANSAS, LLC,
a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
 
SBS / BISON BUILDING MATERIALS, LLC,
a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
 
COLEMAN FLOOR SOUTHEAST, LLC,
a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 
 
 
 
 
TBSG, LLC, a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President





--------------------------------------------------------------------------------









STOCK WINDOW AND DOOR SOUTHEAST, LLC,
a Delaware limited liability company, as a Borrower
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 
 


STOCK BUILDING SUPPLY WEST (USA), INC.,
a Delaware corporation, as a Guarantor
 
By:
/s/ James F. Major, Jr.
Name:
James F. Major, Jr
Title:
Executive Vice President
 







--------------------------------------------------------------------------------







WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company (formerly known as Wells Fargo Foothill,
LLC), as Agent and as a Lender
 
By:
/s/ Amelie Yehros
Name:
Amelie Yehros
Title:
SVP
 









--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender
 
By:
/s/ Carlos Gil
Name:
Carlos Gil
Title:
Senior Vice President
 









--------------------------------------------------------------------------------





EXHIBIT A




--------------------------------------------------------------------------------





SCHEDULE 5.2


Schedule 5.2
Provide Agent (and if so requested by Agent, in the case of items that are not
delivered electronically, with copies for each Lender) with each of the
documents set forth below at the following times in form reasonably satisfactory
to Agent:


Weekly (no later than Wednesday of each week), during any period commencing on
the first date that for a period of 5 consecutive Business Days Adjusted
Liquidity has been less than the greater of (i) 12.5% of the aggregate
Commitments, and (ii) $20,500,000, and continuing until such time as Adjusted
Liquidity has at all times for a period of 30 consecutive days been greater than
the greater of (x) 12.5% of the aggregate Commitments, and (y) $20,500,000, and
otherwise, monthly (no later than the 10th day of each month),
(a)    an Accounts and Credit Card Receivables (to the extent that Borrowers
elect to include Credit Card Receivables in the Borrowing Base at such time)
roll-forward with supporting details supplied from sales journals, collection
journals, credit registers and any other records of the Borrowers,
(b)    Inventory system/perpetual reports specifying the cost of the Borrowers’
Inventory, by category (delivered electronically, if the Loan Parties have
implemented electronic reporting),
(c)    a detailed calculation of those Accounts and Credit Card Receivables (to
the extent that Borrowers elect to include Credit Card Receivables in the
Borrowing Base at such time) that are not eligible for the Borrowing Base, if
the Borrowers have not implemented electronic reporting,
(d)    a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if the Borrowers have not implemented electronic reporting,
and
(e)    a detailed accounts receivable aging, by total, of the Borrowers’
Accounts and Credit Card Receivables (to the extent that Borrowers elect to
include Credit Card Receivables in the Borrowing Base at such time) (delivered
electronically, if the Loan Parties have implemented electronic reporting).
Weekly (no later than Wednesday of each week), so long as
Availability plus Qualified Cash is less than $25,000,000, and otherwise,
monthly (no later than the 15th day of each month) (but without duplication of
any other items delivered pursuant to this Schedule 5.2),
(f)    a Borrowing Base Certificate.





--------------------------------------------------------------------------------





Monthly (no later than the 15th day of each month) (but without duplication of
any other items delivered pursuant to this Schedule 5.2),
(g)    a detailed report regarding (i) any amounts that are payable to a
landlord, lessor, bailee, or customs broker with respect to any Inventory of any
Borrower or other Collateral located or stored at a premises that is owned or
operated by such landlord, lessor, bailee, or customs broker and (ii) any
reclamation claims of unpaid sellers of any Borrower’s Inventory, in the case of
each of clauses (i) and (ii), to the extent such amounts are more than 30 days
past due,
(h)    a detailed accounts receivable aging, by total, of the Borrowers’
Accounts and Credit Card Receivables (to the extent that Borrowers elect to
include Credit Card Receivables in the Borrowing Base at such time), together
with a reconciliation to the general ledger and supporting documentation for any
reconciling items noted (delivered electronically, if the Borrowers have
implemented electronic reporting),
(i)    a detailed Inventory system/perpetual report (which shall include a list
of all Inventory of the Borrowers as of each such day, and containing a
breakdown of such Inventory by categories, including the categories of lumber,
windows, doors, roofing, and any other categories reasonably requested by Agent)
together with a reconciliation to the Borrowers’ general ledger accounts
(delivered electronically, if the Borrowers have implemented electronic
reporting),
(j)    a summary accounts payable aging, by vendor, of the Borrowers’ accounts
payable, accrued expenses and any book overdraft (delivered electronically, if
the Borrowers have implemented electronic reporting), together with a
reconciliation to the general ledger and supporting documentation for any
reconciling items noted, and an aging, by vendor, of any held checks,
(k)    a report regarding the Loan Parties’ cash and Cash Equivalents (it being
understood that delivery of account statements from the relevant financial
institution or securities intermediary shall be sufficient for this purpose) and
an indication of which amounts constitute Qualified Cash,
(l)    a monthly Accounts and Credit Card Receivables (to the extent that
Borrowers elect to include Credit Card Receivables in the Borrowing Base at such
time) roll-forward of the Borrowers, with supporting details supplied from sales
journals, collection journals and credit registers, tied to the beginning and
ending account receivable balances of the Borrowers’ general ledger,
(m)    a reconciliation of Accounts and Credit Card Receivables (to the extent
that Borrowers elect to include Credit Card Receivables in the Borrowing Base at
such time), trade accounts payable, and Inventory of the Borrowers’ general
ledger accounts to their monthly financial statements including any book
reserves related to each category,
(n)    a detailed report regarding the Borrowers’ aged non-stock inventory,
(o)    a report regarding the accounts receivable that are subject to funding
from the Wolseley construction loan business,
(p)    a report regarding all performance bonds that have been posted relative
to projects undertaken by the Borrowers, and
(q)    a report detailing the net book value (calculated at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices) of
Borrowers’ Fixed Assets by category and by Eligible Fixed Assets.







--------------------------------------------------------------------------------





Quarterly within 15 days after the end of each fiscal quarter during each of
Parent’s fiscal years and at any other time reasonably requested by Agent or any
co-lead arranger,
(r)    a schedule of the Loan Parties’ payment of taxes due and payable,
including all accrued, but unpaid, ad valorem and real estate taxes.
On each Delivery Date,
(s)    copies of (i) each Material Contract entered into since the previous
Delivery Date, and (ii) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Delivery Date.
Within 10 Business Days following the receipt of, but no less frequently than
annually,
(t)    a report containing calculations of withdrawal liability estimates with
respect to all Multiemployer Plans, and
(u)    with respect to any Benefit Plan, a copy of the most-recent actuarial
report, Form 5500 and all attachments thereto.
Promptly, in no event later than 10 Business Days following the occurrence of
any ERISA Event,
(v)    notification of the occurrence thereof, along with the actions the Loan
Parties, their Subsidiaries, or ERISA Affiliates propose to take in response to
such ERISA Event.
Promptly, in no event later than 10 Business Days following the occurrence of
any “prohibited transaction” as such term is defined in Section 406 of ERISA or
Section 4975 of the IRC,
(w)    with respect to any Multiemployer Plan or any Benefit Plan which would
subject any Loan Party, their Subsidiaries, or any ERISA Affiliate to any
penalty or tax that could reasonably be expected to result in a Material Adverse
Change, notification of the occurrence thereof, along with the actions the Loan
Parties, their Subsidiaries, or ERISA Affiliates propose to take in response to
such event.
Promptly, in no event later than 10 Business Days after receipt or delivery
thereof,
(x)    copies of any notices regarding early termination or expiration, material
defaults or claimed violations that any Loan Party delivers or receives in
connection with any Material Contract, and
(y)    notice of any oral notices provided to any executive officer of any Loan
Party regarding termination, expiration, material defaults or claim violations
that any Loan Party or its Subsidiaries receives in connection with any Material
Contract.
At least 15 Business Days prior to the consummation of any Acquisition
(including any Permitted Acquisition),


(z)    if the Person to be acquired maintains, contributes to, or otherwise has
any obligation with respect to any multiemployer plan within the meaning of
Section 3(37) of ERISA that is underfunded, written notice to Agent of any such
multiemployer plan and a report containing calculation of withdrawal liability
estimates with respect to such multiemployer plan, and
(aa)    if the Person to be acquired maintains, contributes to, or otherwise has
any obligation with respect to any other benefit plans that is subject to Title
IV of ERISA is underfunded, written notice to Agent of any such plan and a
report containing calculation of such plan’s funded status.





--------------------------------------------------------------------------------





On each Qualified Cash Reporting Date and at any other time reasonably requested
by Agent or any co-lead arranger,
(bb)    a report regarding the Loan Parties’ cash and Cash Equivalents (it being
understood that delivery of copies of account statements produced by the
relevant financial institution or securities intermediary shall be sufficient
for this purpose) and an indication of which amounts constitute Qualified Cash.
Promptly upon the reasonable request by Agent, and in the case of (jj), upon
request of Agent or any co-lead arranger,
(cc)    a list of the Loan Parties’ customers, with address and contact
information,
(dd)    a list of the Benefit Plans and Multiemployer Plans,
(ee)    copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,
(ff)    copies of purchase orders and invoices for Inventory and Equipment
acquired by any Loan Party,
(gg)    such other reports as to the Collateral or the financial condition of
the Loan Parties, as Agent may reasonably request,
(hh)    evidence of the Loan Parties’ payment of taxes due and payable,
(ii)    notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to the Borrowers’ Accounts,
(jj)    if Agent has a Lien on any Real Property of any of the Loan Parties, a
report regarding the Loan Parties’ accrued, but unpaid, ad valorem and real
estate taxes,
(kk)    upon the occurrence and during the continuance of an Event of Default, a
Borrowing Base Certificate;
(ll)    if Credit Card Receivables are included in the Borrowing Base at such
time, reports regarding Borrowers’ Credit Card Receivables and arrangements with
Borrowers’ Credit Card Processors, including holdback amounts, as Agent may
reasonably request.





